DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 18 June 2019. The references have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 23, 24, 26, 29, 42, 44, 45, 47 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee, US PGPub 2006/0214832).
	Referring to Claim 21, Lee teaches an array transmitter comprising a plurality of subwavelength elements that are each tunable to transmit one or more transmit radiation patterns towards a region of interest from one or more feed signals within a narrow frequency band with respect to a fractional bandwidth of the array transmitter ([0032]); an array receiver configured to receive one or more receive radiation patterns from the region of interest in response to the one or more transmit radiation patterns ([0032]); and a computing device configured to generate one or more images of the region of interest based on the one or more receive radiation patterns; [0033].
	Referring to Claims 23 and 44, Lee teaches wherein the one or more feed signals are at a single frequency within the narrow frequency band; [0052].
	Referring to Claims 24 and 45, Lee teaches wherein the one or more transmit radiation patterns include one or more spatially diverse radiation patterns; [0033], [0035] and [0059].
	Referring to Claims 26 and 47, Lee teaches wherein the array transmitter is configured to transmit the one or more transmit radiation patterns towards the region of interest to image the entire region of interest at the same time; [0032-0033].
	Referring to Claims 29 and 50, Lee teaches wherein the array receiver comprises a plurality of subwavelength elements that are each tunable to receive the one or more receive radiation patterns from the region of interest for generating the one or more images of the region of interest; [0032-0033].
	Referring to Claim 42, Lee teaches transmitting one or more transmit radiation patterns towards a region of interest from an array transmitter comprising a plurality of subwavelength elements that are each tunable to transmit the one or more transmit radiation patterns from one or more feed signals within a narrow frequency band with respect to a fractional bandwidth of the array transmitter; receiving one or more receive radiation parameters from the region of interest at an array receiver in response to the one or more transmit radiation patterns; and generating one or more images of the region of interest based on the one or more receive radiation patterns; see citations of Claim 21 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 25, 43 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Holbrook et al. (Holbrook, US PGPub 2010/0117885).
	Referring to Claims 22 and 43, Lee teaches the frequencies, but does not explicitly disclose nor limit wherein frequencies in the narrow frequency band are within at most 1% of an operating frequency of the array transmitter.
	However, Holbrook teaches wherein frequencies in the narrow frequency band are within at most 1% of an operating frequency of the array transmitter; [0102].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the frequency as taught by Holbrook to suppress coherent echoes, interference and/or speckle noise.
	Referring to Claims 25 and 46, Lee as modified by Holbrook teaches wherein the array transmitter is configured to operate within a Fresnel zone of the array transmitter; [0071] of Holbrook.

Claim(s) 27, 28, 48 and49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Weichman et al. (Weichman, US PGPub 2018/0364351).
	Referring to Claims 27 and 48, Lee teaches the one or more images, but does not explicitly disclose nor limit wherein the one or more images of the region of interest include both range content and cross-range content of the region of interest.
	However, Weichman teaches wherein the one or more images of the region of interest include both range content and cross-range content of the region of interest; [0092].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the desired characteristics as taught by Weichman so as to provide a three-dimensional image.
	Referring to Claims 28 and 49, Lee as modified by Weichman teaches wherein the one or more transmit radiation patterns include a plurality of spatially distinct radiation patterns and the cross-range content of the region of interest is multiplexed using the plurality of spatially distinct radiation patterns; [0025] of Weichman.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Corcos et al. (Corcos, US PGPub 2017/0336506).
	Referring to Claim 30, Lee teaches the elements, but does not explicitly disclose nor limit wherein at least a portion of the plurality of subwavelength elements are integrated along a microstrip waveguide configured to feed the one or more feed signals to the at least a portion of the plurality of subwavelength elements.
	However, Corcos teaches wherein at least a portion of the plurality of subwavelength elements are integrated along a microstrip waveguide configured to feed the one or more feed signals to the at least a portion of the plurality of subwavelength elements; [0007].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the microstrip waveguide as taught by Corcos as it can help achieve super-resolution of a target profile.
 
Allowable Subject Matter
Claims 31-41 and 51-61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646